Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 2, 5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the below 112 rejections are overcome.
Concerning claim 2, the search did not find or make obvious the method of claim 1, further comprising an electron mobility measurement step of measuring electron mobility in the metal sample using a value of the defined effective incident current and Equation 4,
}BP{(x) = -1 /(l-SEP) xfiKBTVq/e
  Equation 4
where JEP is the effective incident current, p is charge mobility, SEP is the number of secondary electrons generated by one electron per unit time, KB is a Boltzmann constant, T is an absolute temperature, Vq is a value obtained by differentiating charge distribution in the sample, and e is a charge amount of the electron.
Concerning claim 5, the search did not find or make obvious the method of claim 4, further comprising a hole mobility measurement step of measuring hole mobility in the metal sample using a value of the defined effective incident current and Equation 4,

    PNG
    media_image1.png
    34
    295
    media_image1.png
    Greyscale

Equation 4
where Jep is the effective incident current, p is charge mobility, Sep is the number of secondary electrons generated due to one electron per unit time, Kb is a Boltzmann constant, T is an 
Concerning claim 8, the search did not find or make obvious the electron mobility measuring apparatus of claim 7, wherein the metal sample includes an active layer and an electrode located on a rear surface of the active layer, and the voltage supply and the current measuring device are electrically connected to the electrode.
Concerning claim 10, the search did not find or make obvious the hole mobility measuring apparatus of claim 9, wherein the metal sample includes an active layer and an electrode located on a rear surface of the active layer, and the voltage supply and the current measuring device are electrically connected to the electrode.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite the limitation ”a secondary electron current calculation step of calculating a secondary electron current through the measured sample current”.  What does “calculating a secondary electron current through the measured sample current “ mean? It is indefinite/unclear what “calculating a secondary electron current through the measured sample current
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “calculating a secondary electron current through the measured sample current”. How is the calculation done “through” the “measured sample current”?
Claims 1 and 4 recite the limitation "measure a sample current according to the applied voltage on the metal sample”.  What does “measure a sample current according to the applied voltage “ mean? It is indefinite/unclear what “measure a sample current according to the applied voltage” means.
Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9 recite the limitation "a current measuring device configured to measure a current according to the voltage applied through the voltage supply”.  What does “measure a current according to the voltage applied“ mean? It is indefinite/unclear what “measure a current according to the voltage applied” means.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "an electron irradiation step of irradiating the metal sample with photons through the photon supply unit”.  Is the sample irradiated with photons or electrons? This is indefinite/unclear.
Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject .
The term "selecting an equation from which a curve having a form similar to that of the calculated curve is derived " in claims 3 and 6 is a relative term which renders the claim indefinite.  The term "similar to " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also selecting an equation is indefinite, and does not explain any particulars of the equation.  It is unclear what the claim is trying to claim ownership of.
Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “selecting an equation”. What is the equation?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over IWATA et al. (JP 09162253 A) in view of Komuro et al. (US 20070221845 A1) and further in light of Qiu et al. (US 20100301343 A1).
     	Regarding claim 1, IWATA discloses a method for measuring electron mobility (abstract) (fig. 2), which is performed by an apparatus comprising a chamber (fig. 2, 19) forming 
an 
a sample current measurement step of applying a voltage (fig.2, “V” applied to 9 which is in electrical communication with sample 10) (abstract)  to the according to” the applied voltage on the 
a secondary electron current calculation step (via 17, 15, 22, 21, and/or 18) of calculating a secondary electron current “through” (secondary electrons 16’s origin is from the sample and their “current” is “through” the sample) the measured sample current (via 17, 15, 22, 21, and/or 18); and
an effective incident current definition step (via 18) of defining the sum of the measured sample current (via 22 , 21, and/or 18) and the calculated secondary electron current (via 22 , 21, 17, and/or 18) as an effective incident current.
     	But IWATA fails to disclose (see underlined) an electron gun, a metal sample; and an electron irradiation step of irradiating the metal sample with electrons using an electron gun.
    	Komuro, however, discloses an electron gun (fig. ,1, 1) , a electron irradiation step of irradiating the electrons (3) using the electron gun; and 
a secondary electron current calculation step of calculating a secondary electron current “through” the measured sample current (via 10, 11, 12, and/or 14) [0034]; and
an effective incident current definition step (via 11, 12) [0034] of defining the sum of the measured sample current (via 10, 11, 12, and/or 14) [0034]; and the calculated secondary electron current (via 10, 11, 12, and/or 14) [0034] as an effective incident current
	(fig. 1, an electron gun 1, electron beam 3, sample 8, secondary electron detector 10, computer 11, surface potential estimator 12); 

    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of IWATA, with an electron gun, a sample; and an electron irradiation step of irradiating the sample with electrons using the electron gun, as taught by Komuro, to use as a substitution of one known (sample charging beam type (i.e., photon)) for another (i.e., electron) to obtain predictable sample charging results.
     	But IWATA as modified by Komuro fails to disclose (see underlined a metal sample.
    	Qiu, however, discloses charge carrier mobility measurements of a metal sample (reference’s claim 17).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of IWATA as modified by Komuro, with a metal sample, as taught by Qiu, to use as a substitution of one known sample type for another (i.e., a metallic sample) to obtain predictable charge carrier measurement results.

     	Regarding claim 4, IWATA discloses a method for measuring hole mobility (abstract) (fig. 2), which is performed by an apparatus comprising a chamber (19) forming a sealed space, a photon supply unit (11) provided in the chamber, and a 
an “” irradiation step (12 via 10) of irradiating the 
a sample current measurement step of applying a voltage (fig.2, “V” applied to 9 which is in electrical communication with sample 10) (abstract)  to the according to” the applied voltage on the 
through” (secondary electrons 16’s origin is from the sample and their “current” is “through” the sample) the measured sample current (via 17, 15, 22, 21, and/or 18); and 
an effective incident current definition step (via 18) of defining the sum of the measured sample current (via 22 , 21, and/or 18) and the calculated secondary electron current (via 17, 15, 22, 21, and/or 18) as an effective incident current.
     	But IWATA fails to disclose (see underlined) a metal sample; and an electron irradiation step of irradiating the metal sample with electrons using an electron gun.
    	Komuro, however, discloses an electron gun (fig. ,1, 1) , a electron irradiation step of irradiating the electrons (3) using the electron gun; and 
a secondary electron current calculation step of calculating a secondary electron current “through” the measured sample current (via 10, 11, 12, and/or 14) [0034]; and
an effective incident current definition step (via 11, 12) [0034] of defining the sum of the measured sample current (via 10, 11, 12, and/or 14) [0034]; and the calculated secondary electron current (via 10, 11, 12, and/or 14) [0034] as an effective incident current
	(fig. 1, an electron gun 1, electron beam 3, sample 8, secondary electron detector 10, computer 11, surface potential estimator 12); 
[0034].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of IWATA, with an electron gun, a sample; and an electron irradiation step of irradiating the sample with electrons using the electron gun, as taught by Komuro, to use as a substitution of one known (sample charging beam type (i.e., photon)) for another (i.e., electron) to obtain predictable sample charging results.
metal sample.
    	Qiu, however, discloses charge carrier mobility measurements of a metal sample (reference’s claim 17).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of IWATA as modified by Komuro, with a metal sample, as taught by Qiu, to use as a substitution of one known sample type for another (i.e., a metallic sample) to obtain predictable charge carrier measurement results.

      	Regarding claim 7, IWATA discloses an electron mobility measuring apparatus (abstract) (fig. 2), comprising: 
a chamber (19) forming a sealed space;
an  space with an 
a 
a voltage supply (fig.2, “V”) configured to apply a voltage to the 
a current measuring device (via 17, 15, 22, 21, and/or 18) configured to measure a current “according to” the voltage applied “through” the voltage supply.
     	But IWATA fails to disclose (see underlined) an electron gun, a metal sample; and an electron irradiation step of irradiating the metal sample with electrons using an electron gun.
    	Komuro, however, discloses an electron gun (fig. ,1, 1) , a electron irradiation step of irradiating the electrons (3) using the electron gun; and 
a voltage supply [0002] configured to apply a voltage to the 
according to” the voltage applied “through” the voltage supply
	(fig. 1, an electron gun 1, electron beam 3, sample 8, secondary electron detector 10, computer 11, surface potential estimator 12); 
[0034].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of IWATA, with an electron gun, a sample; and an electron irradiation step of irradiating the sample with electrons using the electron gun, as taught by Komuro, to use as a substitution of one known (sample charging beam type (i.e., photon)) for another (i.e., electron) to obtain predictable sample charging results.
     	But IWATA as modified by Komuro fails to disclose (see underlined a metal sample.
    	Qiu, however, discloses charge carrier mobility measurements of a metal sample (reference’s claim 17).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of IWATA as modified by Komuro, with a metal sample, as taught by Qiu, to use as a substitution of one known sample type for another (i.e., a metallic sample) to obtain predictable charge carrier measurement results.

2.	Claim(s) 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over IWATA et al. (JP 09162253 A) in view of Qiu et al. (US 20100301343 A1).
     	Regarding claim 9, IWATA discloses a hole mobility measuring apparatus (abstract) (fig. 2), comprising: 
a chamber (19) forming a sealed space;

a 
a voltage supply (fig.2, “V”) configured to apply a voltage to the 
a current measuring device (via 17, 15, 22, 21, and/or 18) configured to measure a current “according to” the voltage applied through the voltage supply.
     	But IWATA fails to disclose (see underlined a metal sample.
    	Qiu, however, discloses charge carrier mobility measurements of a metal sample (reference’s claim 17).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of IWATA, with a metal sample, as taught by Qiu, to use as a substitution of one known sample type for another (i.e., a metallic sample) to obtain predictable charge carrier measurement results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881